ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Satterfield & Pontikes Construction, Inc.      )      ASBCA No. 62158
                                               )
Under Contract No. N69450-12-C-0754            )

APPEARANCE FOR THE APPELLANT:                         Douglas L. Patin, Esq.
                                                       Bradley Arant Boult Cummings LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Craig D. Jensen, Esq.
                                                       Navy Chief Trial Attorney
                                                      Matthew D. Bordelon, Esq.
                                                       Trial Attorney

                                  ORDER OF DISMISSAL

        On August 27, 2019, appellant filed a Notice of Appeal predicated upon the
"deemed denial" of its June 13, 2019 "Termination for Convenience claim and request
for a final decision to the Contracting Officer [CO]." This was based upon the CO's failure
to issue a final decision within 60 days or to indicate when this would be done. The appeal
was docketed as ASBCA No. 62158. By separate correspondence of August 27, 2019,
Satterfield & Pontikes then notified the Board that it had located a copy of the CO's
response to the claim, and sought to withdraw the appeal while "reserv[ing] its rights to
refile a Notice of Appeal at a later date." The Board treats this as a motion to dismiss the
appeal without prejudice.

       The government was given the opportunity to respond, and initially indicated that
it would agree to dismissal only if it were done with prejudice. Following further
discussion, the parties on September 30, 2019, agreed to dismissal of the appeal without
prejudice upon these terms:

               Appellant dismisses without prejudice its deemed denial
               appeal of August 27, 2019. Appellant will not seek to
               reinstate this "deemed denial" appeal filed August 27, 2019[],
               or seek to file any other deemed denial "relating back" to that
               August 27, 2019 Notice of Appeal. This dismissal without
               prejudice does not affect Appellant's right to appeal a
               contracting officer's final decision regarding Appellant's
               termination for convenience claim dated June 13, 2019, or a
               subsequent, independent deemed denial appeal of that claim.




                                                                                               r
        We regard this as a joint motion to dismiss ASBCA No. 62158 without prejudice.
The motion is granted in accordance with Board Rule 18(b), with the stipulation that
appellant is not foreclosed from lodging a timely appeal of its June 13, 2019 claim under
the circumstances stated above.

      Dated: October 2, 2019




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62158, Appeal of Satterfield & Pontikes
Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2